                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
KCB                                              271 Cadman Plaza East
F. #2018R02184                                   Brooklyn, New York 11201



                                                 August 7, 2020

By E-mail and ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Lucio Celli
                     Criminal Docket No. 19-127 (AMD)

Dear Judge Donnelly:

               The government respectfully submits this letter to request that the status
conference in the above-captioned case, currently scheduled for August 10, 2020, at 10:30
a.m., be held instead on the same day at 11:00 a.m., which the government understands to be
a convenient time for the Court and defense counsel, due to a conflict in the government’s
schedule.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:     /s/ Kayla Bensing
                                                 Kayla Bensing
                                                 Assistant U.S. Attorney
                                                 (718) 254-6279

CC:    Defense Counsel (by Email and ECF)
